Citation Nr: 1711920	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  11-11 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a broken right hand.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and D.P.


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 3, 1978 to March 30, 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2014; a copy of that transcript has been associated with the claims file.

This case was last before the Board in January 2015, when the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a broken right hand was remanded for additional development and clarification.  This case has been returned to the Board for further appellate review at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the previous remand in January 2015, the Board ordered a VA examination to address the Veteran's contentions regarding her broken right hand, and for the RO to obtain and associate any outstanding VA treatment records related to the Veteran's right hand and wrist to the claims file.

In June 2015, a VA examiner reviewed the available records in the claims file and provided an opinion regarding the Veteran's claim for entitlement to compensation under 38 U.S.C.A. § 1151 for a broken right hand.  The examiner stated he reviewed the electronic medical records from both the Bonham VA Medical Center and the Dallas VA Medical Center.  Specifically, the examiner noted the Veteran was seen at the emergency department at the Dallas VA Medical Center in June 2010 for treatment of her right hand and wrist.  Further, the examiner noted the only wrist radiographs which could be visualized for the purpose of his review were dated March 3, 2011.  He also noted that when he attempted to view the other films in the claims file, the computer stated the files could not be found.

However, after a review of the claims file, the Board is unable to locate any records from the Dallas VA Medical Center, or the March 3, 2011 wrist radiographs.  Additionally, there is no evidence that any attempts to obtain the June 2010 treatment records from the Dallas VA Medical Center, or the March 3, 2011 radiographs have been made.  Lastly, the examiner's opinion cannot be found to be adequate without being able to access the entire claims file, including any wrist films the RO has obtained. 

Consequently, VA has not fulfilled its duty to assist in this case, and a remand is necessary in order to attempt to obtain the identified treatment records, and any other outstanding VA treatment records, at this time.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b).  Additionally, a remand is necessary to obtain an addendum opinion that is based on a review of all the available and relevant records regarding the Veteran's right hand and wrist injury.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all relevant VA treatment records from the Dallas or Bonham VA Medical Centers, to specifically include the June 2010 treatment for the Veteran's right hand and wrist at the Dallas VA Medical Center, and the March 3, 2011 wrist radiographs, and associate those documents with the claims file.  

Additionally, ensure the wrist films noted by the VA examiner in his June 2015 opinion are associated with the claims file and are able to be reviewed.

2.  Submit the claims file to the June 2015 VA examiner in order to provide an addendum opinion that addresses whether the Veteran incurred an additional disability of the right hand or wrist as a result of VA treatment.  

After review of the claims file, including any newly associated evidence, the examiner must answer the following:

a)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran has an additional disability of the right hand or wrist following VA treatment?

b)  Is it at least as likely as not that any additional disability was caused or aggravated by the VA treatment?

c)  If there is a relationship between the additional disability of the right hand or wrist and VA treatment, the examiner must then provide an opinion as to whether it is at least as likely as not that the additional disability was the result of (i) carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA, or (ii) an event not reasonably foreseeable.

An event not reasonably foreseeable is one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed explanation as to why this is so must be provided.

3.  Following any indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for entitlement to compensation under 38 U.S.C.A. § 1151 for a broken right hand.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

